ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR LETTER OF NOVEMBER 2, SEEKING ASSISTANCE FROM THIS OFFICE. HOWEVER, IT DOES NOT APPEAR THAT IT IS EITHER NECESSARY OR APPROPRIATE THAT AN OFFICIAL PUBLISHED RESPONSE BE PROVIDED, AS YOUR INQUIRY CANNOT BE ANSWERED PURELY AS A MATTER OF LAW.
IN YOUR LETTER YOU DESCRIBE A SITUATION AND INQUIRE ABOUT THE POSSIBILITY OF A CONFLICT OF INTEREST ARISING BETWEEN THE CITY ENGINEER OF THE CITY OF JENKS, WHO IS CONTRACTUALLY EMPLOYED WITH THE CITY, AND THE OKLAHOMA TURNPIKE AUTHORITY, HEREAFTER AUTHORITY. APPARENTLY, THE CITY ENGINEER IS A PARTNER IN THE ENGINEERING FIRM THE AUTHORITY HAS RETAINED FOR THE I-33 TOLLROAD PROJECT, WHICH PASSES THROUGH AND AFFECTS JENKS, WHILE AT THE SAME TIME COUNSELING AND ADVISING THE JENKS CITY COUNCIL.
AFTER A REVIEW OF THE RELEVANT OKLAHOMA STATUTES AND CONSTITUTION, I DO NOT BELIEVE THAT A CONFLICT OF INTERESTS EXISTS, AS A MATTER OF LAW. AS I AM SURE YOU ARE AWARE, QUESTIONS REGARDING CONFLICTING INTERESTS INVARIABLY INVOLVE FACTUAL ISSUES WHICH THE ATTORNEY GENERAL'S OFFICE IS NOT STATUTORILY VESTED WITH THE AUTHORITY TO INVESTIGATE OR RULE UPON. CONSEQUENTLY, ANY OBSERVATIONS CONCERNING THIS PARTICULAR SITUATION SHOULD BE CONSIDERED INFORMAL ADVICE FROM THE AUTHOR TO YOU. THE DETERMINATION AS TO THE EXISTENCE OF A CONFLICT OF INTEREST WOULD HAVE TO BE MADE BY THE JENKS CITY COUNCIL WHO HAS THE AUTHORITY TO TAKE ACTION AS THEY DEEM APPROPRIATE. TITLE 11 Ohio St. 47-105 (1981), PROVIDES:
  "THE COMMISSION CITY PLANNING COMMISSION MAY RECOMMEND SUCH EMPLOYEES AS IT MAY DEEM NECESSARY DEMOTION, AND REMOVAL SHALL BE SUBJECT TO THE SAME PROVISIONS OF LAW AS GOVERN OTHER CORRESPONDING CIVIL EMPLOYEES OF THE MUNICIPALITY. THE COMMISSION MAY ALSO RECOMMEND TO THE COUNCIL THE EMPLOYMENT OF CITY PLANNERS, ENGINEERS, ARCHITECTS, AND CONSULTANT FOR SUCH OTHER SERVICES AS IT MAY REQUIRE. THE COUNCIL MAY PROVIDE FUNDS FOR THE SALARIES OF EMPLOYEES AND THE EXPENSES OF THE PLANNING COMMISSION AS FOR OTHER FUNCTIONS OF THE
THEREFORE, THE CITY COUNCIL HAS THE PROPER AUTHORITY TO REMOVE SUCH AN ENGINEER IF, IN THE COUNCIL'S JUDGEMENT AND BASED UPON APPLICABLE CITY CHARTER PROVISIONS, THEY FEEL THAT A CONFLICT OF INTEREST EXISTS.
(ROBERT T. RALEY)